                                                                                                                            2/20/2020




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MONTANA
                                       HELENA DIVISION


  UN~TED STATES OF AMERICA,
                                                                                CR 12-17-H-CCL
                               Plaintiff,

             vs.
                                                                                WRIT OF CONTINUING
  BRAD FISHER,                                                                  GARNISHMENT

                               Defendant,

  AFLEC,

                               Garnishee.




GREETINGS TO:                                  Aflac
                                               1932 Wynnton Road
                                               Colwnbus, GA 31999

           An application for a writ of garnishment against the property of Brad Fisher,

defendant, (hereinafter referred to as "the judgment debtor") has been filed with this

court. A judgment for restitution was entered against the judgment debtor on or about



C:IUsersldarlene_demato\AppData\local\Microsoft\Windows\lNe1Cacile\Con1ent.Outlook\3JLC1NJLIGARNWRTCR_Brad_Fisherdocx   1
December 3, 2013 in the above-cited action. The total balance due is $686,382.16, as

of February 20, 2020, plus accruing costs and interest in this action. The judgment

debtor's last known address is in Kenmore, WA, 98028. The street address of the

judgment debtor is redacted pursuant to Rule 49.l(a)(S) Fed.R.Crim.P.

            You are hereby required to withhold and retain pending further order, any property

or funds in which the judgment debtor has a substantial nonexempt interest and for which

you are now or may in the future become indebted to the judgment debtor, Brad Fisher.

            You are further required by law to answer in writing, under oath, within ten

(10) days, whether or not you have in your custody, control or possession, any

property owned by the judgment debtor, including nonexempt, disposable

earnmgs.

            Please state whether or not you anticipate paying the debtor any future

payments and whether such payments are weekly, bi-weekly or monthly.

            You must, within ten ( 10) days of your receipt of this writ, file the original

written answer to this writ with the United States District Clerk at: 901 Front Street,

Suite 2100, Helena, MT, 59626. Additionally, you are required by law to serve a copy

of your answer upon the judgment debtor, Brad Fisher, and upon Victoria L. Francis,

Assistant United States Attorney, 2601 2 nd Avenue North, Suite 3200, Billings,

Montana,5910 I.




C:\Users\darJene_demato\A.ppDala\Local\Microsoft\1/vindowsllNetCache\Content Outlook13JLC1NJLIGARNVV1HCR_Brad_Fisher.docx   2
            Under the law, there is property which is exempt from this writ of

garnishment. Property which is exempt and which is not subject to this order is

listed in the accompanying clerk's notice of post judgment garnishment.

            Pursuant to 15 U.S.C. § 1674, garnishee is prohibited from discharging the

judgment debtor from employment by reason of the fact that his earnings have

been subject to garnishment for any one indebtedness.

            If you fail to answer this writ or withhold property in accordance with this writ,

the United States of America may petition the court for an order requiring you to

appear before the court. If you fail to appear or do appear and fail to show good cause

why you failed to comply with this writ, the court may enter a judgment against you

for the value of the judgment debtor's non-exempt property. It is unlawful to pay or

deliver to the judgment debtor any item attached by this writ.

            DATED this 20th day February, 2020.




C:\Users\darlene_demato\AppDatallot:al\Microsof!\Windows\lNatCache\Con1ant Outlook\3JLC1NJL\GARNW'RTCR_Brad_Fislier.docx   3
